Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on May 19, 2021 has been considered and acknowledged.
                                               Status of the Application
2. Claims 1-11 are pending under examination. Claim 3 is amended. Claims 12-17 are previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. The action is made Final necessitated by the amendment.
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. The rejection of claims 3-11 under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 102(a) as being anticipated by Millar et al. has been withdrawn in view of the amendment.
6.  The rejection of claims under 35 USC 102(b) as being anticipated by McCarthy et al. has been withdrawn in view of the amendment.
7. With reference to the rejection of claims 1-11 under 35 USC 103(a) as being unpatentable over Nelson et al. in view of Lerner et al. the Applicant’s arguments and the amendment have been fully considered and found persuasive in-part. With reference to the rejection of claims 1-2, the Applicant’s arguments were found 
 6. With reference to the rejection of claims 1-11 under 35 USC 103(a) as being unpatentable over McCarthy et al. in view of Lerner et al. the Applicant’s arguments and the amendment have been fully considered and found persuasive in-part. The rejection of claims 3-11 has been withdrawn in view of the amendment. With reference to the rejection of claims 1-2, the Applicant’s arguments were found unpersuasive because claims 1-2 do not require a phosphorothioate linkage in the primers. As discussed in the 
7. With reference to the rejection of claims 1-11 under obviousness type of double patenting over the claims in the US patents 9,951,379, the Applicant’s arguments have been fully considered and the rejection of claims 3-11 has been withdrawn in view of the amendment and the rejection of claims 1-2 has been maintained since the instant claims are within the scope of the claims in the US patents 9,951,379 and no terminal disclaimer has been filed. The rejection of claims 3-11 under obvious ness type of double patenting over the claims in US patent 10,100,292 and 8,202,972, the rejections have been withdrawn in view of the amendment.
                                       Claim Rejections - 35 USC § 103-maintained
8.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

    A.   Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 7,993,839) in view of Lerner et al. (US 6,291,161). 
     Nelson et al. teach a method of claims 1-2, producing at least one amplicon based on a target DNA comprising: providing the target DNA and a primer solution comprising at least one exonuclease-resistant, modified nucleotide, wherein the primer comprises at least two or more adjacent modified nucleotides and decontaminating the primer solution with an exonuclease to remove any contaminating nucleic acids to generate a decontaminated primer solution (see entire document, at least col. 20, line 15-52) and inactivating the exonuclease , generating amplification mixture comprising exonuclease deficient DNA polymerase (Phi29 DNA polymerase) and incubating the amplification mix to amplify at least one portion of the target nucleic acid using the primer comprising exonuclease-resistant, modified nucleotides (see entire document, at least col. 20, line 52-62).
      Although Nelson teach that the modified nucleotide is inosine (see at least col. 4, line 63-66), however, Nelson et al. did not specifically teach inosine containing primer and said primer comprising at least 2 adjacent inosines.
      Lerner et al. teach a method for producing amplification product using inosine-containing primer wherein Lerner et al. teach said primer comprises at least 2 adjacent inosines to allow a single primer to hybridize to large number of variable region sequences in a target and produce variable domain of immunoglobulin or antibody genes (see at least col. 21, line 8-59, col. 22, line 1-67, table 1-2, col. 8, line 33-65).

B. Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy et al. (US 2004/0067559 Al) in view of Lerner et al. (US 6,291,161).
McCarthy et al. teach a method of claims 1-2, producing a target DNA comprising (a) providing a target DNA (see at least para 0026-0027);
(b) providing at least one exonuclease-resistant primer wherein the primer contains modified precursors (inosine or inosine analogue) (see at least para 0027;
indicating incorporation of modified nucleotide into extended nucleic acid primer; para 0065 indicates modified precursor as dITP (inosine) or inosine analogue (hypoxanthine);
(c) generating a DNA amplification mixture by mixing together the target DNA, the primer solution, at least one 5’-3’ exonuclease-deficient DNA polymerase , dNTPs and at least one endonuclease that is capable of nicking an inosine-containing primer to 
   However, McCarthy et al. did not specifically teach inosine primer having 2 adjacent inosines.
   With reference to claims 1-2, Lerner et al. teach a method for producing amplification product using inosine-containing primer wherein Lerner et al. teach said primer comprises at least 2 adjacent inosines and inosine residues allow a single primer to hybridize to large number of variable region sequences in a target and produce variable domain of immunoglobulin or antibody genes (see at least col. 21, line
8-59, col. 22, line 1-67, table 1-2, col. 8, line 33-65).
       It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method as taught by McCarthy et al. with the inosine primer as taught by Lerner et al. to develop an improved method. The ordinary person skilled in the art would have motivated to modify the method of McCarthy et al. with the primer comprising at least two adjacent inosine residues as taught by Lerner et al. and have a reasonable expectation of success that the combination would result in enhancing the sensitivity of the method for producing a target DNA because Lerner et al. et al. explicitly taught that the use of a primer comprising at least two adjacent inosine residues and incorporation of inosine residues in a primer would allow a single primer to hybridize to large number of variable region 
Nonstatutory Double Patenting-maintained
9.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www  .uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.
           Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,951,379 (hereafter ‘379).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2 are generic to all that is recited in claims 1-36 of the patent ‘379. That is, the method steps of the claims 1-2 fall entirely within the scope of claims 1-36 of the patent ‘379, or in other words, claims 1-2 are anticipated or obvious over the claims 1-36 of the patent ‘379. Specifically, the instant claims recite a method for producing an amplicon using inosine- containing primer which is within the scope of the claims 1-36 of the patent ‘379, The instant claims and the claims in the patent ‘379 differ in wording of the claims which is considered as an obvious variation. Thus the claims in the patent ‘379 encompass the instant claims and are coextensive in scope.


                            New Rejections necessitated by the amendment
Claim Rejections - 35 USC § 103
10.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.   Claims 3-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 7,993,839) in view of Lerner et al. (US 6,291,161). 
     Nelson et al. teach a method of 3-11, producing at least one amplicon based on a target DNA comprising: providing the target DNA and a primer solution comprising at least one exonuclease-resistant, modified nucleotide, wherein the modified nucleotide is inosine (see at least col. 4, line 63-66) and the primer comprises at least two or more adjacent modified nucleotides and decontaminating the primer solution with an exonuclease to remove any contaminating nucleic acids to generate a decontaminated primer solution (see entire document, at least col. 20, line 15-52) and inactivating the exonuclease, generating amplification mixture comprising exonuclease deficient DNA polymerase (Phi29 DNA polymerase) and incubating the amplification mix to amplify at least one portion of the target nucleic acid using the primer comprising exonuclease-resistant, modified nucleotides, wherein the primer comprises a phosphorothioate linkage at 3’ or 5’ side and adjacent to the modified nucleotides (inosine residue or inosine analogue) (see entire document, at least col. 20, line 52-62, col. 3, line 42-52, fig. 6-7, col. 14 line 19-55, col. 15, line 55-67, col. 16, line 1-42). 

     With regard to claim 8-9, Nelson et al. teach that the at least one modified nucleotide is positioned at least 2-3 nucleotides from the 5’end of the primer or penultimate nucleotides at 3’ terminus (see at least col. 19, line 22-67, col. 20, line 1-11).
      Although Nelson teach that the modified nucleotide is inosine (see at least col. 4, line 63-66), however, Nelson et al. did not specifically teach inosine containing primer and said primer comprising at least one inosine or inosine analogue.
      Lerner et al. teach a method for producing amplification product using inosine-containing primer wherein Lerner et al. teach said primer comprises inosines to allow a single primer to hybridize to large number of variable region sequences in a target and produce variable domain of immunoglobulin or antibody genes (see at least col. 21, line 8-59, col. 22, line 1-67, table 1-2, col. 8, line 33-65).
       It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method as taught by Nelson et al. with the inosine primer as taught by Lerner et al. to develop an improved method.  The ordinary person skilled in the art would have motivated to modify the method of Nelson et al. with the inosine primer as taught by Lerner et al. and have a reasonable expectation of success that the combination would result in enhancing the sensitivity of the method for producing a target DNA because Lerner et al. et al. explicitly taught that the use of a primer comprising inosine residues would allow a single primer to hybridize to large number of variable region sequences in a target (see at least col. 21, line 8-67, col. 22, 
Nonstatutory Double Patenting
11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/  efs/guidance/eTD-info-I.jsp.
A.  Claims 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,951,379 (hereafter ‘379) in view of Nelson et al. (US 7,993,839).
     Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 3-11 are generic to all that is recited in claims 1-36 of the patent ‘379. That is, the method steps of the claims 3-11 fall entirely within the scope of claims 1-36 of the patent ‘379, or in other words, claims 3-11 are anticipated or obvious over the claims 1-36 of the patent ‘379. Specifically, the instant claims recite a method for producing an amplicon using inosine containing primer which is within the scope of the claims 1-36 of the patent ‘379. The instant claims and the claims in the patent ‘379 differ in that the claims in the patent do not disclose primer comprising phosphorothioate linkage adjacent to inosine residue or inosine analogue. 

            It would have been a prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the claims in the patent ‘379  with the positioning of phosphorothioate linkages adjacent to modified nucleotides (inosine or inosine analogues) as taught by Nelson et al. to improve the sensitivity of the method for amplifying the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the claims in the patent ‘379 with the positioning of phosphorothioate linkages adjacent to modified nucleotides and have a reasonable expectation of success that the combination would improve the specificity of the method because Nelson et al. explicitly teach that the positioning phosphorothioate linkages adjacent to modified nucleotides at 3’ or 5’ terminal portion of the primer would enhance 
B. Claims 3 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-7 of U.S. Patent No. 10,100,292 (hereafter ‘292) in view of Nelson et al. (US 7,993,839).
            Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 3 is generic to all that is recited in claims 1-7 of the patent ‘292. That is, the method steps of the claim 3 fall entirely within the scope of claims 1-7 of the patent ‘292, or in other words, claim 3 is anticipated or obvious over the claims 1-7 of the patent ‘292. Specifically, the instant claim recites a method for producing an amplicon using inosine containing primer which is within the scope of the claims 1-7 of the patent ‘292.    The instant claims and the claims in the patent ‘292 differ in that the claims in that the claims in the patent ‘292 do not disclose primer comprising phosphorothioate linkage adjacent to inosine residue or inosine analogue. 
         Nelson et al. teach a method of producing at least one amplicon based on a target DNA comprising: providing the target DNA and a primer solution comprising at least one exonuclease-resistant, modified nucleotide, wherein the primer comprises at least two or more adjacent modified nucleotides (see entire document, at least col. 2, line 54-67, col. 3, line 1col. 20, line 15-52) wherein Nelson et al. teach that the modified nucleotide is inosine (see at least col. 4, line 63-66)and  generating amplification mixture 
            It would have been a prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the claims in the patent ‘292 with the positioning of phosphorothioate linkages adjacent to modified nucleotides (inosine or inosine analogues) as taught by Nelson et al. to improve the sensitivity of amplifying the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the claims in the patent ‘292 with the positioning of phosphorothioate linkages adjacent to modified nucleotides and have a reasonable expectation of success that the combination would improve the specificity of the method because Nelson et al. explicitly teach that the positioning phosphorothioate linkages adjacent to modified nucleotides at 3’ or 5’ terminal portion of the primer would enhance the stability of primer binding to the target nucleic and resistance to exonuclease mediated digestion of the target thereby reducing nonspecific target amplification (see at least col. 6, line 8-28, col. 14, line 19-55) and such a modification of the claims in the patent ‘292 is considered obvious over the cited prior art.  Thus the claims in the patent ‘292 encompass the instant claims and are coextensive in scope. Thus the claims in the patent ‘292 encompass the instant claim are coextensive in scope.

 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-22 are generic to all that is recited in claims 3-9, 11 of the patent ‘972. That is, the method steps of the claims 3-9, 11 fall entirely within the scope of claims 1-22 of the patent ‘972, or in other words, claims 3-9,11 are anticipated or obvious over the claims 1-22 of the patent ‘972. Specifically, the instant claims recite a method for producing an amplicon using inosine containing primer which is within the scope of the claims 1-22 of the patent ‘972, The claims in the patent ‘972 disclose a composition for producing an amplicon and the instant claims recite use of said composition which is considered as an obvious variation. The instant claims and the claims in the patent ‘972 differ in that the claims in the patent do not disclose primer comprising phosphorothioate linkage adjacent to inosine residue or inosine analogue. 
         Nelson et al. teach a method of producing at least one amplicon based on a target DNA comprising: providing the target DNA and a primer solution comprising at least one exonuclease-resistant, modified nucleotide, wherein the primer comprises at least two or more adjacent modified nucleotides (see entire document, at least col. 2, line 54-67, col. 3, line 1col. 20, line 15-52) wherein Nelson et al. teach that the modified nucleotide is inosine (see at least col. 4, line 63-66) and generating amplification mixture comprising exonuclease deficient DNA polymerase (Phi29 DNA polymerase) and incubating the amplification mix to amplify at least one portion of the target nucleic acid using the primer comprising exonuclease-resistant, modified nucleotides, wherein the 
             It would have been a prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the claims in the patent ‘972 with the positioning of phosphorothioate linkages adjacent to modified nucleotides (inosine or inosine analogues) as taught by Nelson et al. to improve the sensitivity of amplifying the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the claims in the patent ‘972 with the positioning of phosphorothioate linkages adjacent to modified nucleotides and have a reasonable expectation of success that the combination would improve the specificity of the method because Nelson et al. explicitly teach that the positioning phosphorothioate linkages adjacent to modified nucleotides at 3’ or 5’ terminal portion of the primer to enhance the stability of primer binding to the target nucleic and resistance to exonuclease mediated digestion of the target thereby reducing nonspecific target amplification (see at least col. 6, line 8-28, col. 14, line 19-55) and such a modification of the claims in the patent ‘972 is considered obvious over the cited prior art.  Thus the claims in the patent ‘972 encompass the instant claims and are coextensive in scope. Thus the claims in the patent ‘972 encompass the instant claims and are coextensive in scope. 
                                                           Conclusion
               No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637